Filed 6/8/15 P. v. Pillors CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



                                                       COPY

              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----



THE PEOPLE,                                                                                  C077045

                   Plaintiff and Respondent,                                     (Super. Ct. No. 14F03071)

         v.

DARNELL MAURICE PILLORS,

                   Defendant and Appellant.




         Following defendant’s plea of no contest to making criminal threats while
personally armed with a knife, and admitting having a prior strike conviction, the trial
court sentenced defendant Darnell Maurice Pillors to an agreed term of three years eight
months in prison. Defendant’s appointed counsel has asked this court to review the
record to determine whether there are any arguable issues on appeal. (People v. Wende
(1979) 25 Cal.3d 436 (Wende).) Finding no arguable error that would result in a
disposition more favorable to defendant, we affirm the judgment. We provide the


                                                             1
following brief description of the facts and procedural history of the case. (See People v.
Kelly (2006) 40 Cal.4th 106, 110, 124.)
                                     BACKGROUND
        On May 8, 2014, a complaint was filed alleging defendant had made a criminal
threat while personally using a knife. (Pen. Code, §§ 422, 12022, subd. (b)(1).)1 The
complaint also alleged misdemeanor offenses for unlawful use of force or violence and
unlawfully exhibiting a deadly weapon in a threatening manner. (§§ 243, subd. (e)(1),
417, subd. (a)(1).) It was further alleged that defendant had two prior strike convictions.
(§§ 667, subd. (e)(2)(c), 1170.12, subd. (c)(2)(C).)
        On June 19, 2014, defendant accepted the district attorney’s offer admitting the
threat, the personal arming enhancement, and one of the prior strikes. In exchange for his
plea, the misdemeanors and the second prior strike were dismissed and it was agreed
defendant would receive the low term of 16 months, doubled, and an additional year for
the enhancement. The court imposed sentence the same day in accordance with the
agreement, resulting in an aggregate term of three years eight months in state prison. It
also imposed various fines and fees and awarded defendant 89 days of presentence
conduct credit.
        The record does not contain a detailed recitation of the facts underlying
defendant’s offense. The factual basis for the plea, which defendant accepted, was
described as follows:
        “About May 6, 2014, in the County of Sacramento of the State of California, the
defendant, Darnell Maurice Pillors, did commit a felony violation of Section 422 of the
Penal Code in that defendant willfully and unlawfully threatened to commit a crime




1   Undesignated statutory references are to the Penal Code.

                                              2
which would result in death and great bodily injury to Amy Doe, with the specific intent
that the statement be taken as a threat.
       “It’s further alleged that the threatened crime on its face and under the
circumstances in which it was made was so unequivocal, unconditional, immediate,
specific as to convey a gravity of purpose and an immediate prospect of execution.
       “It’s further alleged that the victim, Amy Doe, reasonably sustained fear for her
safety and/or the safety of her family.
       “It’s further alleged that in the commission of the crime, the defendant, Darnell
Maurice Pillors, did personally use a deadly and dangerous weapon, specifically a knife.”
       Defendant’s prior strike offense, to which he admitted, is his November 16, 1998,
conviction in Contra Costa County for robbery.
       Defendant appeals. He did not obtain a certificate of probable cause. (§ 1237.5.)
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the facts of the case and requests this court to review the record and
determine whether there are any arguable issues on appeal. (Wende, supra, 25 Cal.3d
436.) Defendant was advised by counsel of the right to file a supplemental brief within
30 days of the date of filing of the opening brief. More than 30 days elapsed, and we
received no communication from defendant. Having undertaken an examination of the
entire record, we find no arguable error that would result in a disposition more favorable
to defendant.




                                              3
                                  DISPOSITION
     The judgment is affirmed.



                                             RENNER   , J.



We concur:



BLEASE                  , Acting P. J.



MAURO                   , J.




                                         4